            Case 1:21-cv-11269-FDS Document 6 Filed 08/04/21 Page 1 of 3




                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MASSACHUSETTS

    ESTADOS UNIDOS MEXICANOS,
                  Plaintiff,

    vs.
                                                    Civil Action No. 1:21-cv-11269
   SMITH & WESSON BRANDS, INC.,
   et al.
                           Defendants.




                MOTION TO ADMIT JONATHAN W. LOWY PRO HAC VICE

          I, Richard M. Brunell, am a member in good standing of the bar of this Court and the

attorney of record for the Plaintiff, Estados Unidos Mexicanos. My bar number is 544236.

Pursuant to Local Rule 83.5.3, I am moving for the admission of Jonathan E. Lowy to appear pro

hac vice in this case as counsel for the Plaintiff. Mr. Lowy is a member of the bars of the

Supreme Court of Virginia (inactive) and the District of Columbia, and the bars of the United

States District Courts for the District of Arizona and the Northern District of Illinois, the United

States Courts of Appeals for the Fourth and Tenth Circuits and the District of Columbia, and the

Supreme Court of the United States. I have verified that Mr. Lowy is a member in good standing

of the bars to which he is admitted, and his Rule 83.5.3 (e)(3) signed certification is attached to

this motion.

          WHEREFORE, it is respectfully requested that this Court enter an Order specially

admitting Jonathan E. Lowy as counsel for the Plaintiff in the above-captioned case.

                                                      Respectfully submitted,

Date: August 4, 2021                                  s/ Richard M. Brunell                .
          Case 1:21-cv-11269-FDS Document 6 Filed 08/04/21 Page 2 of 3




                                                   Richard M. Brunell, BBO# 544236
                                                   Shadowen PLLC
                                                   1135 W. 6th Street, Suite 125
                                                   Austin, TX 78703
                                                   (855) 344-3298
                                                   rbrunell@shadowenpllc.com




                               CERTIFICATE OF SERVICE

       I hereby certify that on this 4th day of August, 2021, this Motion for Admission Pro Hac

Vice was served via electronic delivery to Defendants’ counsel via the CM/ECF system, which

will forward copies to Counsel of Record.



Date: August 4, 2021                               s/ Richard M. Brunell           .
                                                   Richard M. Brunell, BBO# 544236
          Case 1:21-cv-11269-FDS Document 6 Filed 08/04/21 Page 3 of 3




                        CERTIFICATION OF JONATHAN E. LOWY

I, Jonathan E. Lowy, certify as follows:

   1. I am a member of the bar in good standing in every jurisdiction in which I have been

       admitted to practice. Specifically, I am a member in good standing of the bars of the

       Supreme Court of Virginia (inactive) and the District of Columbia, and the bars of the

       United States District Courts for the District of Arizona and the Northern District of

       Illinois, the United States Courts of Appeals for the Fourth and Tenth Circuits and the

       District of Columbia, and the Supreme Court of the United States. I am not the subject of

       any disciplinary proceedings pending in any jurisdiction.

   2. I have not previously had a pro hac vice admission to this court revoked for misconduct.

   3. I have read and agree to comply with the Local Rules of the United States District Court

       for the District of Massachusetts.

I affirm all of the foregoing statements under penalty of perjury under the laws of the United

States of America.



Date: August 4, 2021                                 s/ Jonathan E. Lowy                .
                                                     Jonathan E. Lowy
                                                     D.C. Bar No. 418654
                                                     Virginia Bar No. 29336
